MEMORANDUM **
Qiang Zhou, a native and citizen of the People’s Republic of China, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal. Petitioner contends that he was persecuted because of his Christian beliefs. We dismiss in part and deny in part the petition.
We lack jurisdiction to review the IJ’s determination that petitioner’s asylum application was untimely. See 8 U.S.C. § 1158(a)(3); see also Ramadan v. Gonzales, 427 F.3d 1218, 1223 (9th Cir.2005). Therefore, we dismiss the petition as to the asylum claim.
We have jurisdiction pursuant to 8 U.S.C. § 1252 over the withholding of removal claim, and deny the petition. See Gu v. Gonzales, 429 F.3d 1209, 1212 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.